



COURT OF APPEAL FOR ONTARIO

CITATION: The Canada Trust Company v. Potomski, 2015 ONCA 420

DATE: 20150610

DOCKET: M45110 (C60375)

Pardu J.A. (In Chambers)

BETWEEN

The Canada Trust Company

Plaintiff (Respondent)

and

Robert Joseph Potomski

Defendant (Moving Party/Appellant)

Robert Joseph Potomski, acting in person

Jeffrey Kukla, for the respondent

Heard: in writing

COSTS ENDORSEMENT

[1]

The moving party has not responded to the respondents costs
    submissions. Costs should follow the result. The mortgage terms entitle the
    mortgagee to its reasonable costs. The motion was brought on an urgent basis
    requiring immediate response by the respondent. Costs awarded to The Canada
    Trust Company fixed at $3,500, all inclusive.

G. Pardu J.A.


